Name: Commission Regulation (EEC) No 1681/91 of 17 June 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  prices;  foodstuff
 Date Published: nan

 18 . 6 . 91 Official Journal of the European Communities No L 154/7 COMMISSION REGULATION (EEC) No 1681/91 of 17 June 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheeps and Goats, HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 1481 /86 is hereby amended as follows : 1 . In Annex II, point A.l is replaced by the following : ' 1 . Representative markets Sint-Truiden Gent Weighting coefficients 67 % 33 %'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EEC) No 956/91 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community ; Whereas in Belgium the representative market at Ciney has closed ; Whereas the weighting coefficients for the other represen ­ tative markets in Belgium should be altered to take account of the trend in quantities coming onto these markets ; Whereas in Portugal (following the adoption of Council Regulation (EEC) No 338/91 of 5 February 1991 on the determination of the Community standard quality of fresh or chilled sheep carcases (5) the market of Beira Interior can no longer be considered as representative ; whereas in the light of the volume of transactions recorded there Ribatejo Oeste should be recognized as a representative market : 2. In Annex II, point J.l is replaced by the following : 1 . Representative markets Alentejo Ribatejo Oeste Alentejo Weighting coefficients 80 % 20 % 100 %'. category Borrego I Borrego I Borrego II Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 29 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 , (3) OJ No L 130, 16. 5 . 1986, p. 12. (4) OJ No L 98 , 19 . 4. 1991 , p. 8 .